                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                     Case No. 6:18-cv-2147-Orl-37TBS

MARCGENSON MARC; TIANA
CHARACTER; LENORRIS LAMOUTE;
DOSULD PIERRE; SHIRLEEN THALES;
ADVANCED TAX SERVICES, INC.;
GENSON FINANCIAL GROUP, LLC;
and CHARACTER FINANCIAL
SOLUTIONS, LLC,

      Defendants.
_____________________________________

                                        ORDER

      In the instant action, the Court held a hearing on the United States’ Motion for

Preliminary Injunction (Doc. 6). (Doc. 29.) Defendant Marcgenson Marc appeared

through counsel also representing Defendants Advanced Tax Services, Inc. and Genson

Financial Group, LLC. (Id.) All other Defendants failed to appear. (Id.)

      The Court heard argument on behalf of Mr. Marc requesting limited injunctive

relief concerning specific conduct, as opposed to the United States’ request for broad

injunctive relief barring Defendants from, inter alia, preparing tax returns during the

pendency of this action. (Id.) The United States responded. (Id.) The Court then orally

announced its ruling that the United States has met its burden of showing a broad

preliminary injunction is warranted against Mr. Marc and all other Defendants. (Id.) This


                                           -1-
Order memorializes the Court’s pronouncement.

       The Court finds that Defendants Marcgenson Marc, Tiana Character, LeNorris

LaMoute, Dosuld Pierre, Shirleen Thales, Advanced Tax Services, Inc., Genson Financial

Group, LLC, and Character Financial Solutions, LLC have engaged in conduct subject to

penalty under 26 U.S.C. §§ 6694, 6695, and 6701, and fraudulent or deceptive conduct

which substantially interferes with the administration of the internal revenue laws.

Therefore, injunctive relief is appropriate and a narrower injunction barring specific

conduct will not suffice. The Court further finds that the equitable factors weigh in favor

of a preliminary injunction. See United States v. Stinson, Case No. 6:14-cv-1534-Orl-22TBS,

2016 WL 7426582, at *2–3 (M.D. Fla. Jan. 28, 2016), aff’d 661 F. App’x 645 (11th Cir). Based

on the record, and for good cause shown, the Court grants the motion and enters a

preliminary injunction under 26 U.S.C. §§ 7402, 7407, and 7408, as follows:

       IT IS HEREBY ORDERED that Marcgenson Marc, Tiana Character, LeNorris

LaMoute, Dosuld Pierre, Shirleen Thales, Advanced Tax Services, Inc., Genson Financial

Group, LLC, and Character Financial Solutions, LLC, and anyone acting in concert or

participation with them, are preliminarily enjoined pursuant to Internal Revenue Code

(I.R.C.) 26 U.S.C. §§ 7402, 7407, and 7408, from acting as federal tax return preparers and

assisting in, advising, or directing the preparation or filing of federal tax returns,

amended returns, or any other federal tax documents or forms for any person or entity

other than themselves; investing in, providing capital or loans to, or receiving fees or

remuneration from a tax return preparation business; and owning, operating, managing,

working in, controlling, licensing, consulting with, or franchising a tax return preparation

                                            -2-
business.

       IT IS FURTHER ORDERED that Marcgenson Marc, Tiana Character, LeNorris

LaMoute, Dosuld Pierre, Shirleen Thales, Advanced Tax Services, Inc., Genson Financial

Group, LLC, and Character Financial Solutions, LLC, pursuant to 26 U.S.C. § 7402, shall

immediately close all tax return preparation stores that they currently own directly or

through any entity. Marcgenson Marc, Tiana Character, LeNorris LaMoute, Dosuld

Pierre, Shirleen Thales, Advanced Tax Services, Inc., Genson Financial Group, LLC, and

Character Financial Solutions, LLC shall not thereafter re-open those tax return

preparation stores or any new store(s) absent order of this Court.

       IT IS FURTHER ORDERED that Marcgenson Marc, Tiana Character, LeNorris

LaMoute, Dosuld Pierre, Shirleen Thales, Advanced Tax Services, Inc., Genson Financial

Group, LLC, and Character Financial Solutions, LLC, pursuant to 26 U.S.C. § 7402, are

prohibited from assigning, transferring, or selling: (1) a personal or business Preparer Tax

Identification Number(s) (PTIN); (2) a personal or business Electronic Filing

Identification Number(s) (EFIN); (3) any other federally issued identification number(s)

to prepare or file federal income tax returns; (4) a list of customers or any other customer

information; or (5) any proprietary information pertaining to their tax preparation

businesses.

       IT IS FURTHER ORDERED that Marcgenson Marc, Tiana Character, LeNorris

LaMoute, Dosuld Pierre, Shirleen Thales, Advanced Tax Services, Inc., Genson Financial

Group, LLC, and Character Financial Solutions, LLC, pursuant to 26 U.S.C. § 7402, are

prohibited from assigning, transferring, or selling any franchise agreement, independent

                                            -3-
contractor agreement, or employment contract related to their tax preparation businesses.

       IT IS FURTHER ORDERED that Marcgenson Marc, Tiana Character, LeNorris

LaMoute, Dosuld Pierre, Shirleen Thales, Advanced Tax Services, Inc., Genson Financial

Group, LLC, and Character Financial Solutions, LLC, pursuant to 26 U.S.C. § 7402, shall,

within 5 days, provide a copy of this Order to all of their principals, officers, managers,

franchisees, employees, and independent contractors.

       IT IS FURTHER ORDERED that Marcgenson Marc, Tiana Character, LeNorris

LaMoute, Dosuld Pierre, Shirleen Thales, Advanced Tax Services, Inc., Genson Financial

Group, LLC, and Character Financial Solutions, LLC, pursuant to 26 U.S.C. § 7402, shall,

within 5 days, post a message on all of their social media accounts (Facebook, Twitter,

Instagram, and any other account) held or controlled by them or used by any of their tax

preparation businesses stating that the Court has barred them from preparing tax returns

indefinitely.

       IT IS FURTHER ORDERED that Marcgenson Marc, Tiana Character, LeNorris

LaMoute, Dosuld Pierre, Shirleen Thales, Advanced Tax Services, Inc., Genson Financial

Group, LLC, and Character Financial Solutions, LLC, pursuant to 26 U.S.C. § 7402, shall,

within 5 days, post a full-sized (8 ½" by 11"), paper copy of this Order of Preliminary

Injunction upon the entrance place, front door, or front window of any tax preparation

store that they own, are currently renting, or have rented for the 2019 tax filing season so

that it is prominent and visible to the public, and shall maintain a copy of this Order of

Preliminary Injunction upon the entrance until such time as the Court modifies, vacates,

or supersedes this Order.

                                            -4-
      This Order of Preliminary Injunction against Marcgenson Marc, Tiana Character,

LeNorris LaMoute, Dosuld Pierre, Shirleen Thales, Advanced Tax Services, Inc., Genson

Financial Group, LLC, and Character Financial Solutions, LLC shall remain in full force

and effect until the final resolution of this case on the merits or such time as the Court

modifies, vacates, or supersedes this Order.

      DONE AND ORDERED in Chambers in Orlando, Florida, on January 16, 2019.




Copies to:
Counsel of Record




                                           -5-
